Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 are currently pending.
Claims 1-13 are currently rejected.
Claims 2 and 9 are 101 eligible because the utilization of the trained machine learning model in these claims provides a practical application. The Examiner recommends for Applicant to add the limitations recited in claims 2 and 9 to the independent claims 1 and 8. 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
In the instant case, claims 1-7 are directed toward a method (i.e. a process) and claims 8-13 are directed toward a non-transitory computer readable storage medium (i.e. manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1 and 8 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “A method comprising: accessing a set of historical rescue inhaler usage events for a patient, the set of historical rescue inhaler usage events recorded by a medicament device sensor removably attached to a rescue inhaler unit and configured to monitor medicament usage of the rescue inhaler unit, wherein a historical rescue inhaler usage event is recorded when the rescue inhaler unit dispenses a rescue medication to the patient; assigning a label representing a known risk score to each historical rescue inhaler usage event of the accessed set; determining a patient-specific baseline risk threshold for the patient based on a subset of the accessed set of historical rescue inhaler usage events that occurred within a period of time preceding a current day, wherein the patient-specific baseline risk threshold is determined based on a value representing a percentage of the subset of the rescue inhaler usage events; creating a training dataset comprising the accessed set of historical rescue inhaler usage events, the label assigned to each historical rescue inhaler usage event, and the patient-specific baseline risk threshold; training a machine-learned model to determine the risk score using the training dataset, wherein the machine-learned model is trained to determine the risk score based on a set of input value and the patient-specific baseline risk threshold”.
The limitations of accessing a set of historical rescue inhaler usage events for a patient, the set of historical rescue inhaler usage events recorded by a medicament device sensor removably attached to a rescue inhaler unit and configured to monitor medicament usage of the rescue inhaler unit, wherein a historical rescue inhaler usage event is recorded when the rescue inhaler unit dispenses a rescue medication to the patient; assigning a label representing a known risk score to each historical rescue inhaler usage event of the accessed set; determining a patient-specific baseline risk threshold for the patient based on a subset of the accessed set of historical rescue inhaler usage events that occurred within a period of time preceding a current day, wherein the patient-specific baseline risk threshold is determined based on a value representing a percentage of the subset of the rescue inhaler usage events; creating a training dataset comprising the accessed set of historical rescue inhaler usage events, the label assigned to each historical rescue inhaler usage event, and the patient-specific baseline risk threshold, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of accessing, assigning, determining, and creating, which is properly interpreted as a “personal behavior”), are steps a doctor would normally perform to determine and report a risk for a patient with asthma for having an asthma attack, but instead automates the process via a computer model, machine learning model, database, and/or processor), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.  
Further, the abstract idea of claim 8 is identical as the abstract idea of claim 1. The only difference between claim 8 and claim 1 is that claim 8 recites the limitation a “non-transitory computer readable storage medium storing instructions encoded thereon, that, when executed by a processor cause the processor to:” and “method comprising:”. This limitation, given the broadest reasonable interpretation, also falls under the abstract idea of a certain method of organizing human activity because it recites managing personal behavior or relationships or interactions between people. 
Dependent claims 3-7 and 10-13 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 8. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-13 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “medicament device sensor”, “machine-learned model”, “non-transitory computer readable storage medium” and “processor”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 1, FIG. 2, [0045]-[0046], [0049], and [0051]-[0055], of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “training a machine-learned model to determine the risk score using the training dataset, wherein the machine-learned model is trained to determine the risk score based on a set of input value and the patient-specific baseline risk threshold”, which amounts to generally linking the abstract idea to the field of rescue inhaler medicament devices/the environment of machine learning, see MPEP 2106.05(h) and MPEP 2106.05(g).
Additionally, dependent claims 3-7 and 10-13 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1 and 8, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 3-7 and 10-13 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1 and 8, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1, 3-8, and 10-13 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hogg et al. (US 20170109493 A1), hereinafter Hogg, in view of Buecheler et al. (US 20050148029 A1), hereinafter Buecheler, and Odame et al. (US 20180199855 A1), hereinafter Odame.
Regarding claim(s) 1 and 8 Hogg teaches a method  and a non-transitory computer readable storage medium storing instructions encoded thereon, that, when executed by a processor cause the processor to/comprising: accessing a set of historical rescue inhaler usage events for a patient, the set of historical rescue inhaler usage events recorded by a medicament device sensor removably attached to a rescue inhaler unit and configured to monitor medicament usage of the rescue inhaler unit, wherein a historical rescue inhaler usage event is recorded when the rescue inhaler unit dispenses a rescue medication to the patient (Hogg, [0008]: “receives COPD rescue medication events by receiving notifications from a sensor attached to a medicament device (e.g. inhaler) used by a patient who has authorized the COPD analytics system to help manage their COPD”, [0033]: “Generally, a sensor 120 is a physical device that monitors the usage of the medicament dispenser 160”, and [0033]: “The sensor 120 is either removably attachable to the medicament dispenser without impeding the operation of the medication dispenser, or the sensor 120 is an integrated component that is a native part of the medicament dispenser 160 as made available by its manufacturer”); assigning a label representing a known risk score to each historical rescue inhaler usage event of the accessed set (Hogg, [0095]: “the data analysis module 131 at least preliminarily labels the patient as being “at risk” for an imminent COPD exacerbation. For example, if the more recent time window is one day, and the threshold number of rescue medication events is ten, if a patient experiences ten rescue medication events during the day and the calculated baseline is less than ten, the data analysis module 131 at least preliminarily labels the patient as being “at risk” for an imminent COPD exacerbation”, [0096]: “the data analysis module 131 at least preliminarily labels the patient as being “not at risk” for an imminent COPD exacerbation. Continuing with the example above, if the patient experiences fewer than ten rescue medication events and/or if the calculated baseline is ten or greater, the data analysis module 131 at least preliminarily labels the patient as being “not at risk” for an imminent COPD exacerbation”, and [0102]); determining a patient-specific baseline risk threshold for the patient based on a subset of the accessed set of historical rescue inhaler usage events that occurred within a period of time preceding a current day (Hogg, [0088]: “Using this historical data, the data analysis module 131 calculates 610 a rescue medication baseline for the patient 111 (or, simply, “baseline”). The baseline is used to determine whether the most recent medication event detected at step 410 has occurred more or less than a mean/median/mode of rescue medication events over some previous time window. Often the time window will start at the current time and date and extend backward in time, however in practice any previous window in time may be used”, and [0089], and [0090]), wherein the patient-specific baseline risk threshold is determined based on a value representing a percentage (Buecheler, [0024]) of the subset of the rescue inhaler usage events (Hogg, [0094]-[0098]); creating a training dataset comprising the accessed set of historical rescue inhaler usage events, the label assigned to each historical rescue inhaler usage event, and the patient-specific baseline risk threshold (Hogg, [0071]: “Event cards include data relating to rescue medication events, such as a list of historical medication rescue events for a specific patient, or patient rescue event data overlaid on a geographical map for a specific provider”, [0086]: “The application server 130 also accesses historical medication event data for the patient 111. This historical medication event data can include all of the data from any past controller or rescue medication event data from the patient's history over a variety of windows of time in the past, and each historical event may include all of the same items of information as was reported 410 for this event and collected 415/420 upon follow up thereafter. Further, each historical event may have been recorded using the real time process described in this section in conjunction with FIGS. 4-6”, and [0088]: “Referring now to FIG. 6, the data analysis module 131 receives 605 the rescue event data, historical rescue event data, historical controller event data, regional data, and the patient's profile. Using this historical data, the data analysis module 131 calculates 610 a rescue medication baseline for the patient 111 (or, simply, “baseline”)”); and determine the risk score using the training dataset, determine the risk score based on a set of input value and the patient-specific baseline risk threshold (Hogg, [0104]-[0110]). 
Hogg does not teach based on a value representing a percentage. However, Buecheler teaches based on a value representing a percentage (Buecheler, [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hogg to incorporate the teachings of Buecheler and account for accessing a set of historical rescue inhaler usage events for a patient, the set of historical rescue inhaler usage events recorded by a medicament device sensor removably attached to a rescue inhaler unit and configured to monitor medicament usage of the rescue inhaler unit, wherein a historical rescue inhaler usage event is recorded when the rescue inhaler unit dispenses a rescue medication to the patient; assigning a label representing a known risk score to each historical rescue inhaler usage event of the accessed set; determining a patient-specific baseline risk threshold for the patient based on a subset of the accessed set of historical rescue inhaler usage events that occurred within a period of time preceding a current day, wherein the patient-specific baseline risk threshold is determined based on a value representing a percentage of the subset of the rescue inhaler usage events; creating a training dataset comprising the accessed set of historical rescue inhaler usage events, the label assigned to each historical rescue inhaler usage event, and the patient-specific baseline risk threshold. Doing so would facilitate the treatment of patients and the development of additional diagnostic and/or prognostic indicators and therapies (Buecheler, [0018]). 
Furthermore, Hogg and Buecheler do not teach training a machine-learned model. However, Odame teaches training a machine-learned mode (Odame, [0035]: “Firmware 160 then utilizes one or more signal processing (such as template matching), statistical inferencing (e.g., Bayesian methods) and/or pattern recognition/machine learning techniques (e.g., SVM, HMM, DNN classifiers), to qualify and generate events 182”). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hogg and Buecheler to incorporate the teachings of Odame and account for accessing a set of historical rescue inhaler usage events for a patient, the set of historical rescue inhaler usage events recorded by a medicament device sensor removably attached to a rescue inhaler unit and configured to monitor medicament usage of the rescue inhaler unit, wherein a historical rescue inhaler usage event is recorded when the rescue inhaler unit dispenses a rescue medication to the patient; assigning a label representing a known risk score to each historical rescue inhaler usage event of the accessed set; determining a patient-specific baseline risk threshold for the patient based on a subset of the accessed set of historical rescue inhaler usage events that occurred within a period of time preceding a current day, wherein the patient-specific baseline risk threshold is determined based on a value representing a percentage of the subset of the rescue inhaler usage events; creating a training dataset comprising the accessed set of historical rescue inhaler usage events, the label assigned to each historical rescue inhaler usage event, and the patient-specific baseline risk threshold training a machine-learned model to determine the risk score using the training dataset, wherein the machine-learned model is trained to determine the risk score based on a set of input value and the patient-specific baseline risk threshold. Doing so would provide tracking asthma medication use rely on either attaching sensors to inhalers, or manually recording frequency of use and managing asthma often rely on a manually-recorded asthma diary, with frequent visits to a physician for adjustment of medication (Odame, [0004]-[0005]).
Regarding claims 2 and 9 Hogg further teaches responsive to a triggering condition, accessing a set of parameter values for a model for predicting asthma risk (Hogg, [0049]); accessing a set of input values for the current day, the set of input values comprising at least one historical patient parameter, at least one environment condition parameter, and at least one current patient parameter (Hogg, [0024], [0044], and [0076]); inputting the set of parameter values, the set of input values, and the patient- specific baseline risk threshold into the machine-learned model to determine the risk score for the current day (Hogg, [0074], [0081], and [0095]-[0096]). Hogg and Buecheler does not teach the machine-learned model. However, Odame teaches the machine-learning model (Odame, [0035]: “Firmware 160 then utilizes one or more signal processing (such as template matching), statistical inferencing (e.g., Bayesian methods) and/or pattern recognition/machine learning techniques (e.g., SVM, HMM, DNN classifiers), to qualify and generate events 182”). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hogg and Buecheler to incorporate the teachings of Odame and account for accessing a set of historical rescue inhaler usage events for responsive to a triggering condition, accessing a set of parameter values for a model for predicting asthma risk; accessing a set of input values for the current day, the set of input values comprising at least one historical patient parameter, at least one environment condition parameter, and at least one current patient parameter; inputting the set of parameter values, the set of input values, and the patient- specific baseline risk threshold into the machine-learned model to determine the risk score for the current day. Doing so would provide tracking asthma medication use rely on either attaching sensors to inhalers, or manually recording frequency of use and managing asthma often rely on a manually-recorded asthma diary, with frequent visits to a physician for adjustment of medication (Odame, [0004]-[0005]).
Regarding claims 3 and 10 Hogg further teaches the machine-learned model is further trained to: determine an expected count of rescue usage events for the current day based on the set of input values (Hogg, [0104]-[0108]); and determine the risk score based on a comparison of the expected count of rescue usage (Hogg, [0095]: “The module 131 stores this “at risk” rescue medication trend, and may further use the rescue medication trend in determining the risk score, described below”, and [0104]-[0108]).
Regarding claims 6 and 13 Hogg further teaches the risk score is a numerical value representing a likelihood that the patient will experience a number of rescue usage events on the current day exceeding the patient-specific baseline risk threshold (Hogg, [0110]: “The notification may include rescue medication trend or the risk score itself as a numerical value (e.g., the amount of baseline or a value between 0 and 100, respectively), the risk categorization of either “at risk,” “not at risk,” “high,” “moderate,” or “low” risk of COPD exacerbation, as well as other information such as the amount the patient is over the baseline and/or the number of rescue medication events recorded by the system”).
Regarding claim 7 Hogg further teaches the patient-specific baseline risk threshold is periodically determined based on a prior period including events from a window of time preceding the current day (Hogg, [0072], [0074], [0078], and [0089]-[0091]).

Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hogg, Buecheler, and Odame in view of Chaoji et al. (US 11424993 B1), hereinafter Chaoji.
Regarding claims 4 and 11, Hogg, Buecheler, and Odame do not teach each parameter value of the set of parameter values is determined using a boosted gradient model. However, Chaoji teaches each parameter value of the set of parameter values is determined using a boosted gradient model (Chaoji, Column 5, lines 31-56). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hogg, Buecheler, and Odame to incorporate the teachings of Chaoji and account for each parameter value of the set of parameter values is determined using a boosted gradient model. Doing so would provide computer networks that interconnect numerous computing systems to support their operations and the services they provide to their end customers distributed worldwide (Column 1, lines 8-22).
Regarding claims 5 and 12, Hogg, Buecheler, and Odame do not teach the machine-learned model is trained based on an iterative functional gradient descent algorithm, wherein the algorithm optimizes a cost function by iteratively selecting parameters to minimize an error identified by the cost function. However, Chaoji teaches the machine-learned model is trained based on an iterative functional gradient descent algorithm, wherein the algorithm optimizes a cost function by iteratively selecting parameters to minimize an error identified by the cost function (Chaoji, Column 5, lines 31-56). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hogg, Buecheler, and Odame to incorporate the teachings of Chaoji and account for the machine-learned model is trained based on an iterative functional gradient descent algorithm, wherein the algorithm optimizes a cost function by iteratively selecting parameters to minimize an error identified by the cost function. Doing so would provide computer networks that interconnect numerous computing systems to support their operations and the services they provide to their end customers distributed worldwide (Column 1, lines 8-22).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686       

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626